JUDGE CRENSHAW
delivered the opinion of the-Court.
On the matters assigned as errors in this case, the majority of the Court are of opinion that, on the appeal from the justice’s judgement, the signing, kc. of the appeal bond, was sufficient, although it was not signed by the defendants. But the action being for more than $20, and no statement or declaration having been filed, it is the unanimous opinion of the Court that on this assignment, the judgement must be reversed and the cause be remanded.